                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF FLORIDA

                                     IN ADMIRALTY

                                                Case #: 5:19cv136-TKW/MJF
IN THE MATTER OF THE:
COMPLAINT OF JAMES S. MAUNEY &
NATALIE J. MAUNEY AS OWNERS OF
S/Y NATALIE, 1985 WESTERLY CORSAIR 36
(HIN # WMCCS079G585; OFFICIAL # 691583)
FOR EXONERATION
FROM OR LIMITATION OF LIABILITY,

       Petitioners,

v.

JAMES LOVETT and
JACQUELYN LOVETT,

     Claimants.
_________________________________/

                        PETITIONERS’ EXHIBIT LIST FOR TRIAL

       Pursuant to Federal Rule of Civil Procedure 26(a)(3) Petitioners, JAMES S.

MAUNEY and NATALIE J. MAUNEY, hereby disclose the following exhibits, which may

be offered into evidence at trial:

1. Google earth and satellite images of Watson Bayou and Panama City, Florida

2. NOAA Hurricane Michael Imagery and data

3. Weather and storm data on Hurricane Michael

4. Limitation Notice Letter and Advertisement

5. The New Herald Affidavit of Publication

6. Declaration of Ron Milardo of Cooper Capital as to post voyage value of S/Y Natalie

7. Atlantic Yacht & Ship, Inc. listing for M/Y GOTTA LOVETT and photographs


                                       Page 1 of 5
8. All Boat Listings.com listing for M/Y GOTTA LOVETT and photographs

9. July 16, 2014, Report of Survey on S/Y Natalie by Christopher Mills

10. October 31, 2018 Carolina/Atlantic Marine Services Report on M/Y GOTTA LOVETT

11. November 30, 2019 letter from Re Re White of Geico Marine Insurance to Kenneth
    Gleason

12. December 5, 2018 letter from Ken Gleason to Geico Marine Insurance

13. December 12, 2018, Report of Survey on S/Y Natalie including photographs from
    Southern Yacht Surveyors

14. December 28, 2018 letter from Re Re White of Geico Marine Insurance Claims to
    Ken Gleason

15. Diagram showing anchorage location of S/Y Natalie prior to Hurricane Michael

16. Diagram showing most probable movement of S/Y Natalie during Hurricane Michael.

17. Photographs taken by Mr. Mauney of the Lovett property

18. Photographs taken by Mr. Gleason prior to hurricane and of his property afterwards
    depicting the damage caused by M/Y GOTTA LOVETT

19. Photographs of Lovett property taken by Foremost Claims Adjuster

20. Photographs taken by Sea Tow during removal of S/Y Natalie from Lovetts’ property

21. Paradise Adventures photographs showing vessel locations prior to hurricane
    Michael.

22. Paradise Adventures photographs showing vessel locations after hurricane Michael.

23. October 30, 2018, Reserve Report, from Compass Adjusting Services, Inc.

24. October 30, 2018, Photo Sheet (multiple), from Compass Adjusting Services, Inc.

25. November 11, 2018, First & Final Report including property loss calculations and
    photographs, from Compass Adjusting Services, Inc.

26. Lovett personal property claim spreadsheet prepared by Compass Adjusting
    Services, Inc.

27. Chris Mills Survey Reports for S/Y Natalie, pre and post hurricane.

                                       Page 2 of 5
28. S/Y Natalie Repairs List

29. Lovett Insurance Demand Letters

30. NOAA Hurricane Michael Report

31. Settlement Agreement for Mauney Home Damage

32. Cooper Capital File from Salvage of S/Y Natalie

33. Michael: Enduring, Restoring, Rebuilding. Panama City News Herald, 2019.

34. Photographs from August 6, 2019 Inspection of M/Y Gotta Lovett and Lovett
    Property.

35. Photographs taken by Mr. Lovett of their home, seawall area and docks after
    hurricane.

36. Chris Mills photographs taken during his investigation post hurricane, including the
    S/Y Natalie, Lovett property/seawall/docks/vessels and other properties in the
    vicinity of the Lovett property on Watson Bayou.

37. Interrogatories of parties.

38. Request for production responses of parties.

39. Transcripts of deposition testimony taken in this case.

40. Exhibits marked at depositions in this case.

41. Exhibits for impeachment of witnesses.


       Petitioners reserve the right to use any exhibit identified and/or offered by

Claimants, with pre-trial objections preserved.    Petitioners reserve the right to use any

and all exhibits required for rebuttal.      Petitioners reserve the right to use any

enlargements or blow-up of any identified exhibit. By listing the exhibits above,

Petitioners do not waive their right to object to any document on the basis of

authenticity, relevance, unreasonable prejudice or bias, or any other basis. Discovery is

ongoing and Petitioners reserve the right to supplement this list.

                                        Page 3 of 5
                                         Respectfully Submitted,

                                  By:    /s Andrew N. Mescolotto
                                         ANDREW N. MESCOLOTTO
                                         Fla. Bar. No. 28141
                                         FERTIG AND GRAMLING
                                         200 Southeast 13th Street
                                         Fort Lauderdale, FL 33316
                                         PH: (954) 763-5020
                                         FX: (954) 763-5412
                                         anm@fertig.com
                                         Attorneys for Petitioners

                             CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served by e-mail
on May 29, 2020 on all counsel or parties of record on the Service List below.

                                         Respectfully Submitted,

                                         /s Andrew N. Mescolotto
                                         Andrew N. Mescolotto
                                         anm@fertig.com
                                         FERTIG AND GRAMLING
                                         Attorneys for Petitioners




                                        Page 4 of 5
                               SERVICE LIST

                          Case #: 5:19cv136-TKW/MJF

Andrew N. Mescolotto                  Douglas Fink
andrew.mescolotto@fertig.com          dfink@handarendall.com
FERTIG AND GRAMLING                   Paul T. Beckmann
200 Southeast 13th Street             pbeckmann@handarendall.com
Fort Lauderdale, FL 33316             Leslie D. Sheekley
PH: (954) 763-5020                    lsheekley@hsmclaw.com
FX: (954) 763-5412                    Hand Arendall Harrison Sale, LLC
Attorneys for Petitioners             35008 Emerald Coast Pkwy Ste 500
Via E-Mail                            Destin, FL 32541-4753
                                      Attorney for Claimants
                                      James Lovett and Jacqueline Lovett
                                      Via E-Mail




                                  Page 5 of 5
